DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeile et al (US 5,683,090) in view of in view of Vasilikakis et al (US 2014/0068659).
As per claim 1, 
a processor; and (Zeile 4:15 – 19)

responsive to a placement of a …wager on a play of a game, (Zeile 4:36 – 40; 8:59 – 67) cause a display, by the display device, of the play of the game … sporting event, the game comprising a     comprising a plurality of spots arranged in and array having at least five rows and five columns,  each spot in the array associated with a selected team participating in the sporting event, the selected team being based on a received selection associated with the sporting event, (Zeile discloses the use of a   game   that is displayed wherein the   comprises events that correspond to real life events that a selected team makes in a sports event) (Zeile discloses a game wherein two teams are selected and associated with the array of spots.  Thus each spot is associated with a selected team) (Zeile 9:4 – 14)
determine, based on a plurality of outcomes of the selected team participating in the sporting event, any selected spots on the   array, (Zeile 10:45 – 64)
determine, based on any selected spots on the   array a   game award, and (Zeile 10:45 – 64)
cause a display, by the display device, of the determined   game award. (Zeile 10:45 – 11:5)
Zeile fails to specifically disclose:
“cause a communication, via a network, with a central server to transmit a video stream of a sporting event from the central server to the gaming system and cause a display, by a display device of the gaming system, of the sporting event; responsive to a placement of a first wager on the sporting event and…” or “…along with the display of the sporting event…”
However, Vasilikakis discloses a game system wherein a live event such as a sporting event is streamed to a client device over a network, wherein the client device comprises multiple display areas wherein one area displays the streamed live event and there are also displayed a plurality of other areas that further display games wherein the player can make place wagers.  Vasilikakis discloses that these other games may be live betting games that are related to the displayed live event wherein the players 0166 (emphasis added))
It would be obvious to one of ordinary skill in the art to modify Zeile in view of Vasilikakis to provide a game system wherein players may view a live event and place first and second wagers upon the live event and other games or types of games that are related to the displayed live event such as a sporting event.  This would be beneficial as the system would be able to offer multiple different wagering opportunities to the player of the game device to keep them interested in the displayed live event thus further generating revenue for the gaming establishment.
As per claim 2, wherein one of the plurality of   spots is associated with a selected player of the selected team participating in the sporting event, and wherein when executed by the processor, the instructions cause the processor to determine, based on one of the plurality of outcomes associated with the selected player of the selected team participating in the sporting event, if the spot on the   array associated with the selected player is selected. (Zeile discloses the determination of a selected player “spot” being selected in response to a particular game outcome occurring in the sports game in relation to that particular player) (Zeile Fig 3, #33 “player 32 assist”)
As per claim 3, wherein one of the plurality of   spots is associated with a selected player position of the selected team participating in the sporting event, and wherein when executed by the processor, the instructions cause the processor to determine, based on one of the plurality of outcomes of associated with the selected player position of the selected team participating in the sporting event, if said spot on the   array associated with the selected player position is selected. (Zeile discloses the determination of a selected player position “spot” being selected in response to a particular game outcome occurring in the sports game in relation to that particular player position) (Zeile Fig 3, #33 “Goalie shut out team A”)

As per claim 5, wherein a plurality of   spots are associated with a plurality of actions performed by the selected team participating in the sporting event, and wherein when executed by the processor, the instructions cause the processor to determine, based on any occurrences of any of the actions of the selected team participating in the sporting event, if said spots on the   array associated with the actions are selected. (Zeile Fig 3)
As per claim 6, wherein the sporting event is selected from the group consisting of: a live sporting event, a historic sporting event, and an electronic sporting event. (Zeile 4:55 – 67)
As per claim 7, further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance. (Zeile Fig 7, 8, 4:32 – 44, 8:56 – 9:14, 10:65 – 11:5)
As per claim 8, wherein the display device comprises part of a mobile device in communication with the processor via a wireless network. (Zeile 5:14 – 19, 45 – 55)

Claim 9 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeile et al (US 5,683,090) in view of Vasilikakis et al (US 2014/0068659)  in view of Jacobson (US 4,953,873).

a processor; and (Zeile 4:15 – 19)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Zeile 4:15 – 19)
responsive to a placement of a … wager on a play of a game, (Zeile 4:36 – 40; 8:59 – 67) cause a display, by the display device, of the play of the game … sporting event, the game comprising a plurality of spots arranged in an array having at least five rows and at least five columns, each spot associated with an action that can occur in the sporting event … (Zeile discloses the use of a  five by five game array that is displayed wherein the array comprises events that correspond to real life events that take place in a sports game) (Zeile 9:4 – 14)
determine, based on a plurality of outcomes of the selected team participating in the sporting event, any selected spots on the   array, (Zeile 10:45 – 64)
determine, based on any selected spots on the   array a   game award, and (Zeile 10:45 – 64)
cause a display, by the display device, of the determined   game award. (Zeile 10:45 – 11:5)
Zeile fails to disclose:
…wherein the spots of the array are arranged into a plurality of different groups of actions, and wherein each of the actions that can occur in the sporting event is a variation of one of said groups of actions,
Or “cause a communication, via a network, with a central server to transmit a video stream of a sporting event from the central server to the gaming system and cause a display, by a display device of the gaming system, of the sporting event; responsive to a placement of a first wager on the sporting event and…” or “…along with the display of the sporting event…”

0166 (emphasis added))
However Jacobson discloses a wagering game wherein the game comprises a game board similar to a   game board wherein spots are created out of a displayed grid.  Jacobson discloses a board comprising groups or categories of action wherein the spots associated with the group or category comprises a game plays that are a variation of the action (Jacobson Fig 2).
It would be obvious to one of ordinary skill in the art to modify Zeile in view of Jacobson to create a   game board that a player wagers upon wherein the board comprises groups of actions that spots associated with a particular group or category comprise a variation of the action.  This would enable a player to easily locate a particular spot that they may have on their   game board.
It would be obvious to one of ordinary skill in the art to modify Zeile in view of Vasilikakis to provide a game system wherein players may view a live event and place first and second wagers upon the live event and other games or types of games that are related to the displayed live event such as a sporting event.  This would be beneficial as the system would be able to offer multiple different wagering opportunities to the player of the game device to keep them interested in the displayed live event thus further generating revenue for the gaming establishment.
As per claim 10, wherein for one of the plurality of different groups of actions, each spot associated with the variation of said action of said group comprises a variation of one of a player that performs said action and a player position that performs said action. (Combination of Zeile in view of 
As per claim 11, wherein for one of the plurality of different groups of actions, each spot associated with the variation of said action of said group comprises a variation of a numerical parameter that partially quantifies said action. (Jacobson discloses numerical parameters that quantifies the actions) (Jacobson Fig 2)
As per claim 12, wherein one of the   spots is associated with an action that can be accumulated during multiple plays of the sporting event. (Zeile discloses a Goalie shut out action on a   spot.  In order to get this spot multiple attempted plays of the game would need to take place until the end of the game in order to achieve this spot) (Zeile Fig 3)
As per claim 13, further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance. (Zeile Fig 7, 8, 4:32 – 44, 8:56 – 9:14, 10:65 – 11:5)
As per claim 14, wherein the display device comprises part of a mobile device in communication with the processor via a wireless network. (Zeile 5:14 – 19, 45 – 55)
Claim(s) 15 - 20 is/are rejected under 35 U.S.C. 102(a) (2) as being unpatentable over Jacobson (US 4,953,873) in view of Zeile et al (US 5,683,090) in view of Vasilikakis et al (US 2014/0068659).
As per claim 15, 
responsive to a placement of a … wager on a play of a game, cause a display, by the display device, of the play of the game … sporting event, the game comprising a plurality of spots arranged in an array having at least five rows and five columns, each spot associated with one of a plurality of different events that can all be performed by a selected participant in the sporting event, the selected participant 
determine, based on a plurality of outcomes of the selected participant in the sporting event, any selected spots on the   array, (Zeile 10:45 – 64)
determine, based on any selected spots on the   array a   game award, and (Zeile 10:45 – 64)
Jacobson fails to disclose the following:
a processor; and (Zeile 4:15 – 19)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Zeile 4:15 – 19)
cause a display, by the display device, of the determined   game award. (Zeile 10:45 – 11:5)
As can be seen by the above notations and references, Zeile discloses in a similar field of endeavor a game system wherein players wager upon the events of a sporting event on a five by five array of possible outcomes, wherein the game system utilizes a processor memory and a display to display the determined award.  It would be obvious to one of ordinary skill in the art to modify Jacobson in view of Zeile to automate the game by using a computer with a display to thereby minimize user error and speed up play of the game.
Or “cause a communication, via a network, with a central server to transmit a video stream of a sporting event from the central server to the gaming system and cause a display, by a display device of the gaming system, of the sporting event; responsive to a placement of a first wager on the sporting event and…” or “…along with the display of the sporting event…”
0166 (emphasis added))
It would be obvious to one of ordinary skill in the art to modify Jacobson in view of Zeile in view of Vasilikakis to provide a game system wherein players may view a live event and place first and second wagers upon the live event and other games or types of games that are related to the displayed live event such as a sporting event.  This would be beneficial as the system would be able to offer multiple different wagering opportunities to the player of the game device to keep them interested in the displayed live event thus further generating revenue for the gaming establishment.
As per claim 16, wherein each of the plurality of spots is associated with a different one of the plurality of different events that can be performed by the selected participant in the sporting event. (Jacobson Fig 2, Zeile 9:4 – 14, Fig 3)
As per claim 17, wherein two of the plurality of spots are each associated with a same one of the plurality of different events that can be performed by the selected participant in the sporting event. (Jacobson discloses two spots associated with “no gain” events) (Jacobson fig 2), (Zeile discloses at least two spots that can be performed by the same player such as Player 7 goal and “hat trick (any player)”. (Zeile Fig 3)
As per claim 18, wherein the sporting event is selected from the group consisting of: a live sporting event, a historic sporting event, and an electronic sporting event. (Jacobson Fig 2, col 1 and 2) 
As per claim 19, Jacobson fails to disclose:

As can be seen by the above notations and references, Zeile discloses in a similar field of endeavor a game system wherein players wager upon the events of a sporting event on a five by five array of possible outcomes, wherein the game system utilizes acceptor to receive physical items of value and upon input initiated a cashout from a credit balance.  It would be obvious to one of ordinary skill in the art to modify Jacobson in view of Zeile to use acceptors as this automate a portion of the wagering and payout process thereby minimize user error and speed up play of the game.
As per claim 20, Jacobson fails to disclose:
wherein the display device comprises part of a mobile device in communication with the processor via a wireless network. (Zeile 5:14 – 19, 45 – 55)
As can be seen by the above notations and references, Zeile discloses in a similar field of endeavor a game system wherein players wager upon the events of a sporting event on a five by five array of possible outcomes, wherein the game system utilizes a display that is part of a wireless communication network such as satellite communications.  It would be obvious to one of ordinary skill in the art to modify Jacobson in view of Zeile to use wireless communications to a mobile display device as this would enable a wider amount of players to engage in the wagering game.
Response to Arguments
Applicant's arguments filed 8/14/2020 have been fully considered but they are not persuasive.

 Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                    2/4/21

/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715